Citation Nr: 0501548	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-03 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1945.


The current appeal to the Board of Veterans' Appeals (Board) 
arose from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The RO granted entitlement to an increased evaluation of 30 
percent for generalized anxiety disorder, effective July 18, 
2002, date of claim.

In April 2003 the veteran and his wife provided oral 
testimony before a Decision Review Officer at the RO.  A 
transcript of their testimony has been associated with the 
claims file.

In March 2004 the Board remanded the claim to the RO for 
further development and adjudicative action.

In May 2004 the veteran withdrew a previous request to 
provide oral testimony before a travel Veterans Law Judge 
sitting at the RO.  38 C.F.R. § 20.702(d) (2004).

A Deputy Vice Chairman of the Board previously granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's age.  38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  PTSD more closely reflects disablement compatible with 
production of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
decreased mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

2.  PTSD is not productive of disablement compatible with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from November 1943 to May 
1945.  His decorations include a Combat Infantryman Badge, 
Bronze Star Medal, and Purple Heart Medal.

The veteran's service medical records show that he was 
hospitalized for treatment of psychoneurosis, anxiety state.

The RO granted entitlement to service connection for 
psychoneurosis, anxiety state, when it issued a rating 
decision in June 1945.

The veteran filed a claim of entitlement to an increased 
evaluation for his service-connected psychiatric disability 
on July 18, 2002.

VA conducted a psychiatric examination of the veteran in 
September 2002.  He was reported as an alert and well 
developed 77 year old man in good health.  He was slightly 
nervous during the examination, and fully cooperative.  He 
reported that he was working part time in real estate, and 
that the number of hours he put in per week was highly 
variable.  He related that his only history of psychiatric 
care was after he was wounded in Europe at which time he 
sustained a cerebral concussion.

The veteran complained of anxiety and depression.  He was 
taking pills, and his memory was getting bad. He had not 
experienced auditory hallucinations.  His thought and 
communication appeared to be orderly and effective.  He 
responded that suicide had crossed his mind, but had not had 
homicidal thoughts.  His ability to maintain minimal personal 
hygiene and basic activities of daily living appeared very 
good.

The veteran was normally oriented to person, place, and time.  
He drove to the examination.  The examiner discerned no 
evidence of short or long term memory impairment.  He could 
recall three out of three words after several minutes.  
Obsessive or ritualistic features did not appear present.  
His rate and flow of speech appeared normal, and content 
seemed relevant, logical, focused and appropriate.  He seemed 
not to have had panic attacks, but had had some periods of 
increased anxiety.  There did not seem to be any currently 
significant mood disorder.  The examination diagnosis was 
generalized anxiety disorder, mild.  The Global Assessment of 
Functioning (GAF) score was 75.

In a September 2002 letter a private medical physician 
advised that the veteran had been a long-term patient with 
PTSD, among other disorders.

VA outpatient and mental health clinical records have been 
associated with the claims file.  Pertinently in March 2003 
on mental status examination the veteran was found to be 
neatly groomed and appropriately dressed.  He was pleasant 
and cooperative.  Affect was constricted to flat.  Speech was 
logical, coherent, and goal directed.  Mood was euthymic.  
Thinking was logical, coherent and goal directed.  PTSD and 
major depressive disorder were diagnosed.  The GAF was 61.

In April 2003 the veteran and his wife provided oral 
testimony before a Decision Review Officer at the RO.  A 
transcript of their testimony has been associated with the 
claims file.  The veteran and his wife described the 
disabling manifestations of PTSD, and how psychiatric 
symptomatology had adversely affected the veteran in his 
daily life situation.  It was contended that PTSD had 
increased in severity.

VA conducted a psychiatric examination of the veteran in July 
2004.  He related that he continued to have regular 
nightmares most nights of combat-related experiences.  He 
described one which was particularly distressing.  He 
reported an extensive history of psychiatric treatment after 
service.  He was not seeing a psychiatrist or attending 
groups at the time of examination.  He reported treatment for 
multiple medical problems.  He was currently working part 
time in a real estate office near his home.  He worked most 
mornings.  He was a builder in the past for 40 years but lost 
the business due to employee embezzling of funds.  He denied 
any alcohol or other drug abuse.  

On mental status examination the veteran was neatly dressed.  
His speech was of normal form and rate.  Affect and mood were 
anxious.  There were no current hallucinations or delusions, 
or thought disorder.  He reported having had suicidal 
thoughts in the past, but denied current plan or intent.  He 
was fully oriented except for missing the date by one day.  
He could recall three Presidents and some current news 
events.  He could subtract three from twenty without error.  
Memory was one out of three in five minutes.

The examination diagnosis was PTSD.  Impairment was recorded 
as mild.  The GAF was 65.  The examiner recorded that the 
veteran reported symptoms consistent with PTSD.  His chronic 
anxiety status and depression were part of PTSD.  Problems 
with psychosocial functions were considered as mild.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  


The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify the various disabilities.  

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Moreover, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.



In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The VA Schedule for Rating Disabilities provides the 
following ratings for PTSD:

100% -- Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% -- Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

50% -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% -- Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: decreased 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

10% -- Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% -- A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Words such as "considerable" and "severe" are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2004).  It should also be noted that 
use of terminology such as "moderate" and "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 
4.6 (2004).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2004) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  
The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2004) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2004).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.


Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
August 2002 claim appeared substantially complete on its 
face.  The veteran has clearly identified the disability in 
question and the benefit sought.  Further, he referenced the 
bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the September 2002 letter explaining 
the provisions of the VCAA, the October 2002 rating decision, 
January 2003 statement of the case (SOC), June 2003 
supplemental statement of the case (SSOC), June 2004 letter 
explaining the provisions of the VCAA of 2000, and November 
2004 SSOC.  September 2001 letter from the RO explaining the 
provisions of the VCAA.  The January 2003 SOC included the 
provisions of the VCAA of 2000, and the RO made clear that it 
had considered and applied them to the veteran's claim.  

The September 2002 and June 2004 letters specifically 
provided the veteran with notice of the VCAA and explained 
the respective rights and responsibilities under the VCAA.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the VA medical records and private treatment information was 
also reviewed.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the above cited documentation, the 
veteran was clearly advised as to which portion of evidence 
is to be provided by him and which portion is to be provided 
by VA.  That requirement of VA has been satisfied, and there 
is no additional evidence that needs to be provided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In the instant case, the veteran was provided with initial 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the September 2002 letter from 
the RO.  

That letter did indicate that the veteran should respond 
within 30 days but the statement of the case was not issued 
until early during the following year.  The veteran received 
a de novo review through his election of the Decision Review 
Officer (DRO) option in June 2003.  He was afforded the 
benefit of an in person interview with the DRO, and although 
a hearing scheduled for him later during the appeal process, 
he declined a hearing before a travel Veterans Law Judge 
sitting at the RO.  Additional review of his claim was 
undertaken in November 2004 before the case was returned to 
the Board for appellate review.

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had nearly a 
full year to respond to the most recent VCAA notice provided 
in June 2004, and that he has given no indication of 
additional evidence that has not been obtained, the Board has 
concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is noted that the veteran was afforded a two VA 
examinations and medical review of his appeal.  Accordingly, 
additional examination of the veteran or another medical 
opinion is not warranted.  


The medical evaluations were completed with two medical 
specialists who reviewed the evidentiary record as it existed 
at the specified times.  The requirements of the VCAA have 
been substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made after 
September 2002, when the veteran was notified of the VCAA.  
Accordingly, the adjudicative procedure by the RO is 
compliant with Pelegrini, supra.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The September 2002 and June 2004 notices in essence 
invited the veteran to submit any evidence he had regarding 
the matter at issue, as did other documentation set out in 
detail above.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Increased Evaluation

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The veteran in this case seeks entitlement to an evaluation 
in excess of 30 percent for his psychiatric disability 
currently diagnosed and rated as PTSD.  He is of the opinion 
that the increased evaluation previously granted by the RO is 
not sufficient to adequately compensate him for the nature 
and extent of severity of his psychiatric disability.

The Board has reviewed the evidentiary record in its entirety 
in view of the veteran's contentions that a higher evaluation 
is warranted for his psychiatric disability.  As noted 
earlier, the Board remanded the veteran's claim to the RO for 
further development including the accomplishment of 
additional examination.  The Board finds that there exists no 
basis upon which to predicate a grant of entitlement to an 
evaluation in excess of the current 30 percent evaluation so 
generously granted by the RO.

The record is clear in showing that by his own admission, the 
veteran is not in receipt of psychiatric care, either on an 
inpatient or outpatient basis.  He is currently employed in 
real estate.  Repeated psychiatric evaluations of the veteran 
as shown by the evidence of record have concluded in findings 
that the symptomatology is not more than mild in nature, 
certainly consistent with no more than the current 30 percent 
evaluation would contemplate.

The current 30 percent evaluation contemplates occasional and 
intermittent disabling symptomatology such as decreased mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  The next higher evaluation 
of 50 percent requires reduced reliability and productivity 
due to flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, and panic attacks more than once a week. 
None of the above symptomatology has been reported on 
repeated psychiatric evaluations.  

The VA examinations of record to include mental health 
treatment reports are devoid of any evidence of mental 
impairment or inability of the veteran to normally carry out 
thought processes.  There has been no objective evidence of 
difficulty in establishing effective work and social 
relationships.  

Contemplation of suicide is a thing of the past, and the 
veteran's symptomatology is primarily manifested by combat 
dreams, anxiety, and depression.  The Board does not mean to 
trivialize any documented psychiatric symptomatology; 
however, the opinions of the attendant VA examiners have 
repeatedly opined that such symptomatology is not more than 
mild in nature.  The recorded GAF scores also bear out mild 
symptomatology which is certainly contemplated in the current 
30 percent evaluation.

No question has been presented as to which of two evaluations 
would more properly classify the current extent of severity 
of PTSD.  38 C.F.R. § 4.7.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


